DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Objected to, Minor Informalities
Claim 17 objected to because of the following informalities: 
The phrase ", and" is a typo error. Either it should follow with further text ending with period “.”, or it should be replace with period “.” 
Appropriate correction is required.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH et al. (US20200204819A1) (hereinafter HSIEH).

Regarding Claim 1, HSIEH meets the limitations as follows: 
A method for video decoding in a decoder, comprising: 
decoding prediction information of a current block in a current coding tree unit (CTU) from a coded video bitstream, the prediction information indicating an intra block copy (IBC) mode; [i.e. a process 900 of decoding video data by extending a search area for performing intra-block copy (IBC) prediction of a block of video data,; Para 0142, a 
determining padded values of a reference block based on a block vector that points to the reference block, the padded values of the reference block being copied from a reference sample line; [i.e. virtual search area can include one or more references to one or more pixels stored in the physical memory, where the one or more references can effectively constitute pixel padding without incurring pixel storage space in the physical memory for the padded pixels. The search area for performing the IBC prediction for a current block can be extended to include the virtual search area (e.g., the padding pixels of the virtual search area); Para 0120,  for detail refer to Fig. 5-6, Para 0121-0130] and 
reconstructing at least a sample of the current block based on the padded values of the reference block. [i.e. a prediction block can be obtained within the one or more virtual search areas 506a-506c for determining a block vector and generating a prediction signal for performing the intra-block copy of the current block. In some examples, performing the intra-block copy prediction for the current block 502 can include reconstructing the current block 502 based on a prediction value obtained using the intra-block copy prediction and a residual value.; Fig. 9, Para 0148]
HSIEH describes their invention in terms of several embodiments, and the methods may be performed in a different order and it should be apparent to those of ordinary skill in the art that the steps disclosed in the method, other steps may be added or existing steps may be removed, modified or rearranged. Therefore, different steps disclosed in different embodiments may be combined, and modified that would result in the claim invention.


Regarding Claim 2, Note the Rejection for claim 1, wherein HSIEH further discloses
The method of claim 1, wherein reconstructed samples of the reference block are not stored in a reference sample memory (i.e. picture memory; Para 0181) , and the padded values of the reference block are stored in a memory (i.e. physical memory; Para 0123)  that is different from the reference sample memory. [i.e. when performing IBC, increased write access is caused due, in part, to the storage of both unfiltered samples (e.g., a prediction block) for IBC-based spatial prediction and filtered reconstructed samples for temporal prediction for future pictures (e.g., using inter-prediction). Thus, there may also be a further increase in the demand for storage space for storing the unfiltered samples as well as the filtered samples that are generated during in-loop filtering.; Para 0116, and in the case of conventional intra-prediction mode, neighboring samples located one row above or one column to the left of a current block can be used in the prediction of the current block. Thus, these neighboring samples may be stored in a local memory or cache based on their likelihood of being accessed in the near future for prediction of the current block. However, since IBC can search for previously decoded blocks which can include non-neighboring samples, such non-neighboring samples may not be located in the cache or local memory at the time that they may be accessed for IBC prediction of the current block, and can involve increased read access times, increased storage space, and additional fast-access storage space; Para 0115, techniques described herein address the problems associated with storage space utilized for the IBC prediction. In some examples, the problems associated with storage space restrictions can be different line buffer than the one in which the reconstructed pixels of the boundary 604a are stored. The virtual search area 606b can include one or more references to the storage locations of the previously reconstructed pixels belonging to the boundary 604b.; Para 0128]

Regarding Claim 3, Note the Rejection for claim 1, wherein HSIEH further discloses
The method of claim 1, wherein the current CTU is partitioned into a top-left coding region, a top-right coding region, a bottom-left coding region, and a bottom-right coding region, and the current block is in any one of the top-left coding region, the top-right coding region, the bottom-left coding region, and the bottom-right coding region of the current CTU. [i.e. virtual search areas 506a-c can be generated for performing intra-block copy prediction for the current block 502 of the video data. The current block 502 can include a CU or PU and can belong to a current CTU 510; Para 0143]


The method of claim 1, wherein the reference block is padded vertically by the reference sample line above the current CTU or horizontally by the reference sample line to the left of the current CTU. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 5, Note the Rejection for claim 1 and 2, wherein HSIEH further discloses
The method of claim 2, wherein when a maximum size of the reference sample memory is limited to four sets of 64.times.64 luma samples and corresponding chroma samples, the reference sample memory stores reconstructed samples of a current 64.times.64 coding region and reconstructed samples of three 64.times.64 reference coding regions, each of the three 64.times.64 reference coding regions being either in one of the current CTU and an adjacent left CTU, and the three 64.times.64 reference coding regions do not include all the reconstructed samples of the reference block. [i.e. partitions a picture into a plurality of coding tree units (CTUs) (where a CTB of luma samples and one or more CTBs of chroma samples, along with syntax for the samples, are referred to as a CTU). The video coder can partition a CTU according to a tree structure, such as a quadtree-binary tree (QTBT) structure; Para 0065, and VPDUs can be non-overlapping M.times.M-luma (L)/N.times.N-chroma (C) units in a picture … and size of 

Regarding Claim 6, Note the Rejection for claim 1 and 2, wherein HSIEH further discloses
The method of claim 2, wherein an adjacent left CTU is partitioned into a top-left reference coding region, a top-right reference coding region, a bottom-left reference coding region, [i.e. partition a CTU according to a tree structure, such as a quadtree-binary tree (QTBT) structure; Para 0065] and a bottom-right reference coding region, and each of the reference coding regions in the left CTU including reconstructed samples that are not stored in the reference sample memory is padded by the reference sample line above the current CTU or to the left of the current CTU. [i.e. virtual search areas 606a and 606b can also include references to previously reconstructed pixels belonging to boundaries of the current CTU 610 (e.g., top boundary and/or left boundary of the current CTU 610); Fig. 6, Para 0129, and the virtual search area 606a can include one or more references to the one or more pixels of the boundary 604a stored in the line buffer, and the virtual search area 606b can include one or more references to the one or more pixels of the boundary 604b stored in the line buffer.; Fig. 6, Para 0139] 


The method of claim 2, wherein an adjacent left CTU is partitioned into a top-left reference coding region, a top-right reference coding region, a bottom-left reference coding region, and a bottom-right reference coding region, and the reference block is included in the top-right reference coding region or the bottom-right reference coding region of the left CTU, or in the current CTU. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2 and 6; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 8, HSIEH meets the claim limitations as set forth in claim 1-2 and 5-7.
The method of claim 7, wherein when a maximum size of the reference sample memory is limited to three sets of 64.times.64 luma samples and corresponding chroma samples, the reference sample memory stores reconstructed samples of a current 64.times.64 coding region and reconstructed samples of two 64.times.64 reference coding regions, each of the two 64.times.64 reference coding regions being either in one of the current CTU and the left CTU, and the two 64.times.64 reference coding regions do not include all the reconstructed samples of the reference block. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2 and 5-7; Note: current claim may contain different terminology or additional 

Regarding claim 9, HSIEH meets the claim limitations as set forth in claim 1-2 and 5-7.
The method of claim 7, wherein each of the top-right reference coding region of the left CTU, the bottom-right reference coding region of the left CTU, and reference coding regions in the current CTU including reconstructed samples that are not stored in the reference sample memory is padded by the reference sample line above the current CTU or to the left of the current CTU. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2 and 5-7; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 10, HSIEH meets the claim limitations as set forth in claim 1-2 and 5-7.
The method of claim 7, wherein when a maximum size of the reference sample memory is limited to two sets of 64.times.64 luma samples and corresponding chroma samples, the reference sample memory stores reconstructed 

Regarding claim 11, HSIEH meets the claim limitations as set forth in claim 1-2, 5-7 and 10.
The method of claim 10, wherein each of the top-right reference coding region of the left CTU, the bottom-right reference coding region of the left CTU, and reference coding regions in the current CTU including reconstructed samples that are not stored in the reference sample memory is padded by the reference sample line above the current CTU or to the left of the current CTU. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2, 5-7 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 13, HSIEH meets the claim limitations as set forth in claim 1-2.
The method of claim 2, wherein the reference block is padded by boundary pixels of a reconstructed reference block in one of the current CTU and an adjacent left CTU, and reconstructed samples of the reconstructed reference block are stored in the reference sample memory. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 14-19 and 20, the claim(s) recites analogous limitations to claim 1-6 and 1 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 14-19 and 20, HSIEH meets the claim limitations as set forth in claim 1-6 and 1, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-6 and 1, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH et al. (US20200204819A1) (hereinafter HSIEH) and further in view of MOON et al. (US20190394465A1)  (hereinafter MOON).

Regarding Claim 12, Note the Rejection for claim 1 and 2, wherein HSIEH does not explicitly disclose the following claim limitations:
The method of claim 1, wherein each of a plurality of reference coding regions of the current CTU and an adjacent left CTU are padded horizontally by a first reference sample line above the current CTU or vertically by a second reference sample line to the left of the current CTU based on (i) a first distance between each of the plurality of the reference coding regions and the first reference sample line above the current CTU and (ii) a second distance between each of the plurality of the reference coding regions and the second reference sample line to the left of the current CTU. 
However, in the same field of endeavor MOON discloses the deficient claim limitations, as follows:
The method of claim 1, wherein each of a plurality of reference coding regions of the current CTU and an adjacent left CTU are padded horizontally by a first reference sample line above the current CTU or vertically by a second reference sample line to the left of the current CTU based on (i) a first distance between each of the plurality of the reference coding regions and the first reference sample line above the current CTU and (ii) a second distance between each of the plurality of the reference coding regions and the second reference sample line to the left of the 
HSIEH discloses padding the search area left of current CTU and top of current CTU, using references to previously reconstructed pixels belonging to the boundary 604a of the left neighboring CTU, the boundary 604b of the top neighboring CTU, respectively. MOON discloses padding may be performed in the horizontal direction using the pixel closest to the pixel to be padded, and in the vertical direction using the pixel closest to the pixel to be padded, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of HSIEH and MOON would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by HSIEH add the teachings of MOON as above, in order to improve compression efficiency. [MOON: Para 0004]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20170099495 A1 related to Intra Block Copy Merge Mode And Padding Of Unavailable IBC Reference Region.
US 20190141318 A1 related to Intra-Picture Prediction Using Non-Adjacent Reference Lines Of Sample Values.
US 10404980 B1 related to Intra prediction with wide angle mode in video coding.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488